Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are presented for examination.
Claims 1, 14, 18, 19, and 20 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 112 first and second paragraph applicant’s arguments, see page 8 paragraph 3, filed July 6, 2021, with respect to claims 1-22 have been fully considered and are not persuasive. Please see below response. 

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 9 paragraphs 1 -  page 11, filed July 6, 2021, with respect to claims 1-22 have been fully considered and but they are not persuasive.   

Regarding amended claim 1, the applicant first argued that, see page 11 (all), “ … As an initial matter, Applicants respectfully submit that neither the proposed combination of Kleinhenz-Parkvall nor the proposed combination of Wang-Parkvall discloses, teaches, or suggests each of the features recited in Claim 1. At minimum, either of Kleinhenz- Parkvall combination and Wang-Parkvall combination fails to  A1 are two consecutive values…”

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

Regarding claim 1, Kleinhenz clearly teaches,  determine a derivative value of a metric over time (see para. 0042, 0044, 0045, within a measurement period T, measurement unit 105 performs a predetermined number of physical layer measurements (measurement snapshots), and the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer filtering, may also be termed measurement result) is obtained at specified points in time separated by T, and supplied to the digital filter 101, see also Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, other types of physical layer filtering, such as a minimum mean square error filtering of the measurement snapshots is also possible); wherein the derivative value of the metric corresponds to an average over measurement period of the metric (Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, other types of physical layer filtering, such as a minimum mean square error filtering of the measurement snapshots is also possible); wherein determining the derivative value of the metric comprises calculating , wherein A2 and At are two '2 'I consecutive values of the metric, respectively, at two consecutive time instances t2 and ti (see para. 0003, 0047-0051, averaging over a certain number of physical layer measurements received from measurement unit 105 (A2-A1) within a measurement period T (t2-t1), and the measurement result/metric/ derivative value of the metric is stored in memory 202, see also para. 0064-0066, 0070, ); 


Regarding amended claim 1, the applicant further argued that, see page 12 paragraph 1“ … The Office Action generally points to these conditions for allegedly disclosing "in response to determining that the derivative value is at a certain rate, report the derivative value" and "in response to determining that the derivative value is below the certain rate, report an absolute value of the metric." However, the Office Action fails to map specific components of Parkvall with specific claim elements. For example, the Office Action fails to map a component of Parkvall with the claimed certain rate. In another example, the Office Action fails to map a component of Parkvall with the claimed absolute value. In another example, the Office Action fails to map a component of Parkvall with the claimed derivative value. 
Furthermore, in the cited portions, Parkvall discloses that if any of these conditions is met, an Mobility and access Reference Signal (MRS) measurement and transmission is triggered. Thus, Parkvall discloses that if any of these conditions is met, Parkvall measures and transmits the MRS. However, the Office action fails to provide rationale as to how or why Parkvall's MRS can be mapped with both" the derivate value" and "the absolute value of the metric," as recited in Claim 1. Thus, the Office Action fails to point to a specific teaching in Parkvall that discloses "report the derivative value" and "report an absolute value of the metric," as recited in Claim 1. Therefore, the Office Action fails to map a condition of Parkvall with "in response to determining that the derivative value is at a certain rate, report the derivative value" and map another condition of Parkvall with "in response to determining that the derivative value is below the certain rate, report an absolute value of the metric." 

In response to applicant's argument, the examiner respectfully disagrees with the 

Parkvall clearly teaches wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is at certain rate (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is at a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric); report the derivative value (see para. 1387-1397, reporting the MRS measurement results to the network), and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is below a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric, see also para. 1910, see para. 1387-1397, reporting the MRS measurement results, comparison to one absolute value to the network).

Claim Objections
Claims 17, 21 and 22 are objected to because of the following informalities:  

Claim 17 recites, “A communication system comprising the radio receiver according to claim 1 and a radio transmitter adapted to receive the derivative value of the metric.” For clarification, it is suggested add the limitations of claim 1 into claim 17”.  

Claim 21 recites “A computer program comprising code, wherein the code, when executed on processing resources, instructs said processing resources to perform a method according to claim 18." in lines 1-2. For clarification, it is suggested add the limitations of claim 18 into claim 21”.  

Claim 22 recites “A computer program product storing code, wherein the code, when executed on processing resources, instructs said processing resources to perform a method according to claim 18." in lines 1-2. For clarification, it is suggested add the limitations of claim 18 into claim 22”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite , " ... in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric”. Neither the claim nor the specification further describe “ … in response to determining that the derivative value is below the certain rate, report an absolute value of the metric”.  Paragraphs 0049 of the instant specification disclose, “In contrast to existing solutions where the radio access node may calculate the rate of change estimates based on rate of change in a monitored signal condition metric, for example in addition to measuring, filtering and reporting the absolute measurements. This may improve the accuracy and responsiveness of beam tracking and refinement processes.”.  The claims and the specification of the instant application does not describe the method/step, “...... in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric”. Therefore claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

Per applicant response , 7/6/2021, paragraphs 0100, 0110, 0111 were cited for support of the claim amends. Paragraph 100 disclose. “A measurement result for the proposed metric, e.g. from a Layer 1 point of view, may be expressed as follows 
M n = dA dt = .DELTA. A .DELTA. t = A 2 - A 1 t 2 - t 1 ##EQU00001## 
where Layer 1 measurements, A.sub.1 and A.sub.2, of two consecutive time instants, t.sub.1 and t.sub.2, may be used to form the proposed temporal change metric M.sub.n. ".DELTA..sub.t denotes the temporal charge period.”, however there are no step to report the derivative value, or as stated above, to report the proposed metric, paragraph 110 discloses, “The reporting may be based on at least one of the following: In one option, the reporting is performed periodically, i.e. the measurement may be sent on a regular basis following a certain pattern or periodicity that may be identified by a parameter. In some embodiments, the parameter is configurable by the node 120, 130 that is reported to. In a second option, the reporting can be event-driven, i.e. the measurement report may be triggered once when the filtered value "F.sub.n" is above or below a threshold, e.g., during a time-to-trigger interval This interval can be, in some embodiments, configurable by the node 120, 130 that is reported to. In a third option, the reporting is triggered by a radio link problem/failure, e.g. a Radio Link Failure (RLF) as know from LTE. In such an option, measurements may be reported once that a radio link problem/failure is experienced. It is noted that the radio link failure may represent a specific event in the sense of the second option. The reporting according to the second and third option can be considered as aperiodic reporting.”, clearly none of the three option teaches or suggests, “in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric””, and paragraph 0111 disclose, “As explained above, the derivative information may be a complement to the traditional, absolute quality information, instead of replacing it. In principle, "dead reckoning" based on the change information can be used to track the absolute quality values for a limited time, but after a while the estimate diverges due to accumulated reporting errors. Therefore, such embodiments may include derivative reporting at a certain rate and absolute reporting at a lower rate to recalibrate periodically.”, however "dead reckoning" based on the change information can be used to track the absolute quality values for a limited time, but after a while the estimate diverges due to accumulated reporting errors” are not recited in the claims.
The subject matter was not described in the specification (see paragraphs 0100, 0110, 0111) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.

Claims 14, and 18-20 are also rejected for the same reason as set forth above for claim 1.
Claims 2-13, 15-17, and 21-22 also rejected since they are dependent on the rejected dependent claims 1, 14, and 18-20, respectfully, as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 has been amended to recite, “ 
    PNG
    media_image1.png
    34
    57
    media_image1.png
    Greyscale
”, where A2 and A1 are two consecutive values of the metric.  It is unclear whether the derivative value is  the difference between A2-A1 divided by t2-t1.  See also claim 9, seems that the metric is a measurement, the difference between two consecutive measurements, divide by the difference between the respective time is the derivative value, merely an average (see definition of average speed = distance measures / time travelled (clearly one of the distance will be zero, of in this case a first measurement is zero and the corresponding time is zero, and the time travel), basically A2-0 / t2-0 = average = derivative value per broadly claimed limitations.

It is also unclear whether/how the derivative value of the metric corresponds to a temporal rate of change of the metric, since the derivative value is  the difference between A2-A1 divided by t2-t1. It is unclear what is meant by “a temporal rate of change of the metric”.

Claim 1, recites in line 3-4, “…determine a derivative value of a metric over time, wherein the derivative value of the metric corresponds to a temporal rate of change of the metric …”, and  “…in response to determining that the derivative value is above a certain rate…, in lines 7-8, It is unclear whether “a certain rate”, is related to “a metric over time” or “a temporal rate”, since there are no steps linking the respective limitations.  Also, “in response to determining that the derivative value is below the certain rate, report an absolute value of the metric”, in recited in lines 9-10, it is unclear whether “the certain rate”, is related to “a metric over time” or “a temporal rate”, since there are no steps linking the respective limitations. 

It is unclear as to what is meant by “a certain rate”, as recited in claims 1, 14, and 18-20.


Claims 2-13, 15-17, and 21-22 also rejected since they are dependent on the rejected dependent claims 1, 14, and 18-20, respectfully, as set forth above

      For purposes of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US Pub. No.:2012/0115463), in view of Parkvall (US Pub. No.:2017/0331577), and further in view of Deenoo (US Pub. No.:2019/0174554).

As per claim 1, Weng disclose A radio receiver for communicating with a radio transmitter in a wireless communication system (see Fig.1, 2B, 4, para. 0012, 0023, The mobile communications device 
determine a derivative value of a metric over time (see Fig.2B, 4, para. 0025-0038, Measurements are determined by the mobile communications device 100 according to configuration information provided by the base station 120 including network determined filter coefficients. The mobile communications device 100 collects various measurements and may apply one or more filters to the collected measurements prior to determining whether to report measurement values to the base station 120, see also Fig.4, para. 0061, a layer 3 filter is applied to the RSRP measurement before reporting of the RSRP measurement to the base station 120 in accordance with the E-UTRA standard); wherein the derivative value of the metric corresponds to a temporal rate of change of the metric (see para. 0028, 0038, at 260, samples of the carrier RSSI measurement quantity are collected and, a linear average function is applied at this stage to filter out effects such as fast fading and is referred to as a physical layer or layer 1 filter, also per para. 0052, 0054,  the separate filtering reduces the RSRQ measurement error, since the layer 3 filter coefficients determined in an E-UTRA network are used to filter the RSRP and carrier RSSI, the time interval over which the RSRP and carrier RSSI are filtered for the RSRQ calculation meets the expectation of the E-UTRA networks) and; 
in response to determining that the derivative value is above a certain rate, report the derivative value report the derivative value (see Fig.2B, 4, para. 0055-0063, Reporting of measurements from the mobile communications device 100 to the base station 120 also is based on the measurement configuration and may be periodic or event triggered. Periodic reports may be sent for a specified duration of time, including an infinite duration. A trigger may be based on the absolute values of RSRQ or RSRP falling below predetermined thresholds or based on the relative values of the RSRQ and RSRP of the serving cell 122 compared to RSRQ and RSRP measurements of neighbouring cells 132, 142, see also para. 0061, a layer 3 filter is applied to the RSRP measurement {a derivative value of a metric} before reporting of the RSRP measurement to the base station 120, clearly reporting the value) and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric (see para. 0056, reporting of measurements from the mobile communications device 100 to the base 

Although Wang disclose wherein the derivative value of the metric corresponds to an average over time interval of the metric;

Wang however does not explicitly disclose wherein the derivative value of the metric corresponds to a temporal rate of change of the metric;

Parkvall however disclose wherein a derivative value of a metric corresponds to a temporal rate of change of the metric (see para. 1372, the metric to reflect beam quality is either RSRP or SINR, the condition is one or more of: [1373] a1) comparison to one absolute value [1374] a2) comparison to multiple different relative values to a reference table according to position [1375] a3) comparison to values of other beams, or [1376] a4) degradation rate of the link beam quality / a temporal rate of change of the metric / a metric with time); and 
report the derivative value (see para. 1383, the UE reports all the measurements back via the serving beam and via the best of the measured new beams).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a derivative value of a metric corresponds to a temporal rate of change of the metric, as taught by Parkvall, in the system of Kleinhenz, so as to provide support for higher frequency bands, compared to conventional wireless systems, with wider carrier bandwidth and higher peak rates, see Parkvall paragraphs 0032.

Although the combination of Weng and Parkvall disclose wherein the derivative value of the metric corresponds to a temporal rate of change of the metric;


The combination of Weng and Parkvall however does not explicitly disclose wherein determining the derivative value of the metric comprises calculating , A2-A1/t2-t1 wherein A2 and A1 are two consecutive values of the metric, respectively, at two consecutive time instances t2 and t1;

Deenoo however disclose the combination of Weng and Parkvall wherein determining a derivative value of a metric comprises calculating , A2-A1/t2-t1 wherein A2 and A1 are two consecutive values of the metric, respectively, at two consecutive time instances t2 and t1 (see para. 0429-0431, a WTRU measure a received energy metric based associated with the downlink transmission (e.g., RSSI (Received Signal Strength Indication)). A WTRU measure a quality metric associated with the downlink beamformed transmission. For example, the quality metric may be based on received reference signal power (such as RSRP, RSRQ), signal to noise ratio (such as SNR), and/or a channel quality indication (e.g., CQI) etc. A WTRU measure one or more spatial metric associated with the downlink beamformed transmission (e.g., angle of arrival of a downlink transmission). A WTRU average the measurement results  {A2-A1, A1 in this case =0} over a predefined time window {based on a first measurement, A2 =1 and A1=0}, clearly in this case A2/1 =  a derivative value of a metric, see also para. 549-550, 619).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a derivative value of a metric comprises calculating , A2-A1/t2-t1 wherein A2 and A1 are two consecutive values of the metric, respectively, at two consecutive time instances t2 and t1, as taught by Deenoo, in the system of Weng and Parkvall, so as to enable a UE to calculate a measurement result/metric over a predefined time window /time, see Deenoo paragraphs 0429-0431.


As per claim 3, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

Weng further disclose further wherein the radio transmitter is a radio access node and the radio receiver is a wireless device, the wireless device is configured to communicating with the radio access node (see Fig.1, see Fig.18, the mobile communications device 100 also may be referred to as user equipment (UE) or a mobile station, see para. 0022, the mobile communications device 100 may communicate with any one of the plurality of fixed transceiver base stations 120, 130, 140 within its geographic coverage area. The base stations 120, 130, 140 provide service for geographic areas or cells 122, 132, 142 of the cellular communications network 118. The base station 120, 130, 140 also may be referred to as a Node B or evolved Node B (eNB)).

As per claim 4, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

Weng further disclose wherein the derivative value is reported to the radio transmitter or is reported to an entity different from the radio transmitter (see Fig.2A and 2B, para. 0036-0037, FIG. 2B illustrates a method 250 of determining and reporting the RSRQ measurement quantity according to another embodiment of the present disclosure which also is illustrated in the block diagram of FIG. 4. The RSRQ measurement is determined by collecting samples of RSRP at 255 and collecting samples of carrier RSSI measurements at 260. In one embodiment, first and second physical layer filters are applied to the collected RSRP and carrier RSSI values at 265, 270. A first layer 3 filter is applied to one of the signal powers, such as the RSRP at 275 or the carrier RSSI at 280, 0051-0056, reporting of measurements from the mobile communications device 100 to the base station 120 also is based on the measurement configuration and is periodic or event triggered. Periodic reports may be sent for a specified duration of time, including an infinite duration, a trigger may be based on the absolute values of RSRQ or RSRP 

As per claim 5, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

Weng further disclose wherein determining the derivative value further includes measuring the respective metric (see para. 0026-0037, measurements are determined by the mobile communications device 100 according to configuration information provided by the base station 120 including network determined filter coefficients. The mobile communications device 100 collects various measurements and apply one or more filters to the collected measurements prior to determining whether to report measurement values to the base station 120, and per para. 0037, the method includes determining a signal quality value at 285 using the carrier RSSI and the RSRP, specifically, the RSRQ ratio of the RSRP, times the number of resource blocks (N), to the carrier RSSI, wherein a layer 3 filter has been applied to either of the RSRP or the carrier RSSI, the first layer 3 filter is applied to RSRP and a second layer 3 filter is applied to the carrier RSSI, the first and second filters comprise network determined filter coefficients, and at 290 if reporting criteria are met, the RSRQ value is transmitted from the mobile communications device 100 to the base station 120).

As per claim 7, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

Weng further disclose wherein the radio receiver is adapted to perform filtering of the derivative value prior to the reporting of the derivative value (see Fig. 2A, para. 0031-0036, a method 200 of determining a signal quality value in a mobile communications device 100 according to one embodiment of the present disclosure. At 205 a first filter is applied to one of a first signal power or a second signal power to create a filtered signal power. The first filter comprises a network determined filter coefficient. At 210, a 

As per claim 8, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

Weng further disclose wherein the metric to be measured indicates one or both of a signal quality and a signal strength of a signal received at the receiver (see Fig.2B, para. 0037, FIG. 2B illustrates a method 250 of determining and reporting the RSRQ measurement quantity according to another embodiment of the present disclosure which also is illustrated in the block diagram of FIG. 4. The RSRQ measurement is determined by collecting samples of RSRP at 255 and collecting samples of carrier RSSI measurements at 260. In one embodiment, first and second physical layer filters are applied to the collected RSRP and carrier RSSI values at 265, 270. A first layer 3 filter is applied to one of the signal powers, such as the RSRP at 275 or the carrier RSSI at 280. The method includes determining a signal quality value at 285 using the carrier RSSI and the RSRP, specifically, the RSRQ ratio of the RSRP, times the number of resource blocks (N), to the carrier RSSI, wherein a layer 3 filter has been applied to either of the RSRP or the carrier RSSI).  

As per claim 9, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

Weng further disclose wherein the metric to be measured is at least one of Received Signal Strength Indicator (RSSI), Received Signal Received Power (RSRP), Received Signal Received Quality (RSRQ), and Signal to Interference and Noise Ratio (SINR) (see Fig.2B, para. 0037, the RSRQ measurement is 

As per claim 10, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

Weng further disclose wherein the reporting is periodic or triggered by a predetermined event (see para. 0003, Measurements are reported from the mobile communications device to the base station. Measurements may be reported when predetermined criteria are met, such as a measurement value exceeding or falling below a predetermined threshold, when a predetermined condition is met by one or more measurements, or in response to a request by the base station for a report or a periodic report of one or more measurements). 

As per claim 11, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

Weng further disclose wherein reporting further includes reporting of the measured metric (see Fig.2B, para. 0037, at 290 if reporting criteria are met, the RSRQ value is transmitted from the mobile communications device 100 to the base station 120, also para. 0038, 0051-0054, at 290, if reporting criteria, such as criteria specified in the measurement configuration provided by the base station 120 according to the E-UTRA specifications, are met, the RSRQ measurement quantity determined at 285 is 

Claim 14 is rejected the same way as claim 1, as set forth above.

As per claim 17, claim 17 is rejected the same way as claim 1. Weng also disclose A communication system comprising the radio receiver according to claim 1 and a radio transmitter adapted to receive the derivative value of the metric (see para. 0054, at 290, if reporting criteria, such as criteria specified in the measurement configuration provided by the base station 120 according to the E-UTRA specifications, are met, the RSRQ measurement quantity determined at 285 is transmitted from the mobile communications device 100 to the base station 120. In one embodiment, the RSRQ value which is used to evaluate reporting criteria and which is transmitted to the base station 120 is based on the ratio of the RSRP and carrier RSSI values to which layer 3 filters have been applied at 275, 280. An additional layer 3 filter is not applied to the RSRQ ratio. Due to the use of separate layer 3 filtering on the numerator RSRP and the denominator carrier RSSI, short term fluctuations which may arise in the RSRQ value due to fading, interference and noise, and in particular in low signal to noise ratio scenarios, are reduced more effectively than the use of one layer 3 filter on an RSRQ ratio based on RSRP and carrier RSSI measurements).  

Claims 18-20 are rejected the same way as claim 1, as set forth above.
As per claim 21, the combination of Weng, Parkvall and Deenoo disclose the method according to claim 18.
Weng further disclose A computer program comprising code, wherein the code, when executed on processing resources, instructs said processing resources to perform a method according to claim 18 (see Fig.5, para. 0065-0066, the mobile communication device 500 is a two-way communication device having at least data and possibly also voice communication capabilities, and the capability to communicate with other computer systems, and the mobile communication device 500 includes a controller comprising at least one processor 540 such as a microprocessor which controls the overall operation of the mobile communication device 500, and a cellular communication subsystem 511 for exchanging radio frequency signals with the cellular communications network 118. The processor 540 interacts with the communication subsystem 511 which performs communication functions).
As per claim 22, the combination of Weng, Parkvall and Deenoo disclose the method according to claim 18. 
Weng further disclose A computer program product storing code, wherein the code, when executed on processing resources, instructs said processing resources to perform a  method  according to claim 18 (see Fig.5, para. 0065-0066, the mobile communication device 500 is a two-way communication device having at least data and possibly also voice communication capabilities, and the capability to communicate with other computer systems, and the mobile communication device 500 includes a controller comprising at least one processor 540 such as a microprocessor which controls the overall operation of the mobile communication device 500, and a cellular communication subsystem 511 for exchanging radio frequency signals with the cellular communications network 118. The processor 540 interacts with the communication subsystem 511 which performs communication functions).

Claims 2, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US Pub. No.:2012/0115463), in view of Parkvall (US Pub. No.:2017/0331670), in view of Deenoo (US Pub. 3GPP714 (Filtering for beam level measurement; R2-1703714)).

As per claim 2, the combination of Weng and Parkvall disclose the radio receiver according to claim 1.
The combination of Weng, Parkvall and Deenoo however does not explicitly disclose wherein the radio receiver and the radio transmitter are adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam.  
3GPP715 however disclose wherein the radio receiver and the radio transmitter are adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam (see Section 2, UE operation for NR connection management, the beamformed NR UE measure the channel quality of available beams, and switch the using beams / controlling the directive beam, to recover from failure, see also section 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a radio receiver  and/or a radio transmitter is adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam, as taught by 3GPP715, in the system of Weng, Parkvall and Deenoo, so as to enable UE measurement on different TRP Tx beams to support selection of TRP Tx beams/UE Rx beam(s), see 3GPP715, section 1.

As per claim 12, the combination of Weng, Parkvall, Deenoo and 3GPP715 disclose the radio receiver according to claim 2.

3GPP715 further disclose wherein controlling the directive beam includes one or more controlling beam tracking, controlling beamforming configuration, and controlling beam refinement (see section 2UE 

As per claim 15, claim 15 is rejected the same way as claim 2.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US Pub. No.:2012/0115463), in view of Parkvall (US Pub. No.:2017/0331577), in view of Deenoo (US Pub. No.:2019/0174554), and further in view of Kleinhenz (US Pub. No.:2012/0264476).

As per claim 6, the combination of Weng, Parkvall and Deenoo disclose the radio receiver according to claim 1.

The combination of Weng, Parkvall and Deenoo however does not explicitly disclose wherein the radio receiver is adapted to receive instructions to perform determination of the derivative value, including timing and specification of the metric to be measured;

Kleinhenz however disclose wherein the radio receiver is adapted to receive instructions to perform determination of the derivative value, including timing and specification of the metric to be measured (see Fig.3, para. 0054-0055, in step 301, a signal from the base station is received at the mobile device, the signal to perform the derivative value of the metric to be measured is received on a particular physical communication channel over a radio link set up to the base station. In step 302, physical layer measurements are performed by acquiring a predetermined number of measurement snapshots of a measurement quantity, such as the RSRP, RSSI or RSCP, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, see also para. 0056). 



As per claim 16, claim 16 is rejected the same way as claim 6.





XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

Second Rejection:


Claims 1, 3-9, 11, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhenz (US Pub. No.:2012/0264476), and further in view of Parkvall (US Pub. No.:2017/0331670).

As per claim 1, Kleinhenz disclose A radio receiver for communicating with a radio transmitter in a wireless communication system (see para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or it can be implemented as a base station of the mobile communication network), the radio receiver adapted to
determine a derivative value of a metric over time (see para. 0042, 0044, 0045, within a measurement period T, measurement unit 105 performs a predetermined number of physical layer measurements (measurement snapshots), and the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer filtering, may also be termed measurement result) is obtained at specified points in time separated by T, and supplied to the digital 
wherein the derivative value of the metric corresponds to an average over measurement period of the metric (Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, other types of physical layer filtering, such as a minimum mean square error filtering of the measurement snapshots is also possible); wherein determining the derivative value of the metric comprises calculating , A2-A1/t2-t1 wherein A2 and A1 are two consecutive values of the metric, respectively, at two consecutive time instances t2 and t1 (see para. 0003, 0067-0051, averaging over a certain number of physical layer measurements received from measurement unit 105 (A2-A1) within a measurement period T (t2-t1), and the measurement result/metric/ derivative value of the metric is stored in memory 202, clearly in this case the calculating is done when A1 and t1 = zero);
and 
report the derivative value (see para. 0048, processing unit 107 use the filtering result for performing a link adaptation, or generate a message including the filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station, see also para. 0058-0060, a message comprising the filtered measurement value, i.e. the current higher layer filtering result {the derivative value}, is prepared in step 308 and is transmitted in step 309 to the base station/ reporting the derivative value, see Fig.3, also para. 0051, 0060).  

Although Kleinhenz disclose determine a derivative value of a metric over time; wherein the derivative value of the metric corresponds to  measurement snapshots obtained over a measurement period T and are averaged to obtain a current measurement value of the metric;

 in response to determining that the derivative value is at certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric,

Parkvall however disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is at certain rate (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is at a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric); report the derivative value (see para. 1387-1397, reporting the MRS measurement results to the network), and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is below a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric, see also para. 1910, see para. 1387-1397, reporting the MRS measurement results, comparison to one absolute value to the network).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is at certain rate, report the derivative value; and in response to determining that the derivative 

As per claim 3, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose further wherein the radio transmitter is a radio access node and the radio receiver is a wireless device, the wireless device is configured to communicating with the radio access node (see Fig.1, para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or implemented as a base station of the mobile communication network. Device 100 performs the filtering of a measurement quantity, i.e. it filters the measurement values received for a particular parameter that is to be measured. The measurement quantity relates to the signal strength and/or quality of a link via which the device 100 communicates with another device of the mobile communication network, in particular a link between a mobile device and a base station).  
As per claim 4, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the derivative value is reported to the radio transmitter or is reported to an entity different from the radio transmitter (see para. 0048, Processing unit 107 may use the filtering result for performing a link adaptation, or may generate a message including the filtering result and may transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station). 

As per claim 5, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein determining the derivative value further includes measuring the respective metric (see para. 0042, 0044-0045, the measurement quantity relates to the signal strength and/or quality of a link via which the device 100 communicates with another device of the mobile communication network, in particular a link between a mobile device and a base station, see also para. 0043, measurement unit 105 is provided as part of transceiver 106. It performs physical layer measurements of a measurement quantity (or parameter) indicative of the quality of communication over the link. For example, it measures the reference signal received power (RSRP) or the reference signal received quality (RSRQ) in an LTE-network, or the received signal strength indication (RSSI) or the common pilot channel (CPICH) received signal code power (RSCP) in an UMTS network).  
As per claim 6, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the radio receiver is adapted to receive instructions to perform determination of the derivative value, including timing and specification of the metric to be measured (see Fig.3, para. 0054-0055, in step 301, a signal from the base station is received at the mobile device, the signal to perform the derivative value of the metric to be measured is received on a particular physical communication channel over a radio link set up to the base station. In step 302, physical layer measurements are performed by acquiring a predetermined number of measurement snapshots of a measurement quantity, such as the RSRP, RSSI or RSCP, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, see also para. 0056). 

As per claim 7, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the radio receiver is adapted to perform filtering of the derivative value prior to the reporting of the derivative value (see para. 0042, 0044-0045, the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer filtering, may also be termed measurement result) is obtained at specified points in time separated by T, and supplied to the digital filter 101).  
As per claim 8, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the metric to be measured indicates one or both of a signal quality and a signal strength of a signal received at the receiver (see Fig.3, para. 0054, In step 302, physical layer measurements are performed by acquiring a predetermined number of measurement snapshots of a measurement quantity, such as the RSRP, RSSI or RSCP. For example in UMTS, the signal may be received on the common pilot channel (CPICH) which allows phase and power estimations to be made. The power on the channel denoted by the RSCP can be measured by measurement unit 105 of transceiver 106. The RSCP is an indication of signal strength, and can be used as a handover criterion in downlink power control and to calculate path loss).  
As per claim 9, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

Kleinhenz further disclose wherein the metric to be measured is at least one of Received Signal Strength Indicator (RSSI), Received Signal Received Power (RSRP), Received Signal Received Quality (RSRQ), and 
As per claim 11, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 5.

Kleinhenz further disclose wherein reporting further includes reporting of the measured metric (see Fig.3, para. 0060, a message comprising the filtered measurement value, i.e. the current higher layer filtering result, is prepared in step 308 {reporting of the measured metric} and is transmitted in step 309 to the base station). 

As per claim 14, claim 14 is rejected the same way as claim 1. Kleinhenz also disclose A radio transmitter for communicating with a radio receiver in a wireless communication system (see para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or it can be implemented as a base station of the mobile communication network), the radio transmitter adapted to: 
receive a derivative value of a metric (see para. 0048, processing unit 107 generate a message including a filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station / receive a derivative value of a metric). 

As per claim 16, claim 16 is rejected the same way as claim 6.

As per claim 17, claim 14 is rejected the same way as claim 1. Kleinhenz also disclose A communication system comprising the radio receiver according to claim 1 and a radio transmitter adapted to receive the derivative value of the metric (see para. 0042, 0048, the higher layer filtered measurement value is then supplied to the processing unit 107. Processing unit 107 may use the filtering result for performing a link adaptation, or may generate a message including the filtering result and may transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station / a radio transmitter adapted to receive the derivative value of the metric).  

As per claim 18, Kleinhenz A method, in a radio receiver, for communicating with a radio transmitter in a wireless communication system (see para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or it can be implemented as a base station of the mobile communication network), comprising the steps of: 
determining a derivative value of a metric (see para. 0042, 0044, 0045, Within a measurement period T, measurement unit 105 performs a predetermined number of physical layer measurements (measurement snapshots), and the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer filtering, may also be termed measurement result) is obtained at specified points in time separated by T, and supplied to the digital filter 101); wherein the derivative value of the metric corresponds to an average over measurement period of the metric (Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, other types of physical layer filtering, such as a minimum mean square error filtering of the measurement snapshots is also possible); wherein determining the derivative value of the metric comprises calculating , A2-A1/t2-t1 wherein A2 and A1 are two consecutive values of the metric, respectively, at two 
and 
reporting the derivative value (see para. 0048, processing unit 107 use the filtering result for performing a link adaptation, or generate a message including the filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station). 

Although Kleinhenz disclose determine a derivative value of a metric; wherein the derivative value of the metric corresponds to  measurement snapshots obtained over a measurement period T and are averaged to obtain a current measurement value of the metric;

Kleinhenz however does not explicitly disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric,

Parkvall however disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is above a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric); report the derivative value (see para. 1387-1397, reporting the MRS 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric, as taught by Parkvall, in the system of Kleinhenz, so as to determine a reporting quality threshold for a parameter related to channel state information (CSI); performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation; evaluating the measurement for each of the plurality of beams against the reporting quality threshold, see Parkvall paragraphs 0010-0014.

As per claim 19, claim 19 is rejected the same way as claim 1. Kleinhenz also disclose A method, in a radio transmitter, for communicating with a radio receiver(see para. 0042, The device is implemented as a mobile device, such as a user equipment (UE), e.g. a mobile phone or personal digital assistant, or it can be implemented as a base station of the mobile communication network), comprising the steps of:
receiving a derivative value of a metric (see para. 0048, processing unit 107 use the filtering result for performing a link adaptation, or generate a message including the filtering result and transmit 

As per claim 20, Kleinhenz A method in a communication system comprising at least a radio receiver (see Fig.2, para. 0050, a mobile electronic device 200) and a radio transmitter (see para. 0055-0057, a base station), the method comprising the steps of: 
determining, by the radio receiver, a derivative value of a metric (see para. 0042, 0044, 0045, within a measurement period T, measurement unit 105 performs a predetermined number of physical layer measurements (measurement snapshots), and the filtering unit 103 filters the measurement snapshots for example by averaging the physical layer measurements obtained in the measurement period T, or by another filtering method, such as the minimum mean square error (MMSE) filtering or the like. Thus, a current measurement value (which, as a result of the physical layer filtering, may also be termed measurement result) is obtained at specified points in time separated by T, and supplied to the digital filter 101); 
reporting, by the radio receiver,  the derivative value of the metric (see para. 0048, processing unit 107 use the filtering result for performing a link adaptation, or generate a message including the filtering result and transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station); wherein the derivative value of the metric corresponds to an average over measurement period of the metric (Fig.3, para. 0054-0057, the measurement snapshots are obtained over a measurement period T and are averaged to obtain a current measurement value M.sub.n in step 303, other types of physical layer filtering, such as a minimum mean square error filtering of the measurement snapshots is also possible); wherein determining the derivative value of the metric comprises calculating , A2-A1/t2-t1 wherein A2 and A1 are two consecutive values of the metric, respectively, at two consecutive time instances t2 and t1 (see para. 0003, 0067-0051, averaging over a certain number of physical layer measurements received from measurement unit 105 (A2-A1) within a measurement period T (t2-t1), and the measurement result/metric/ derivative value of the metric is stored in memory 202, clearly in this case the calculating is done when A1 and t1 = zero);

receiving, by the radio transmitter,  a derivative value of the metric (see para. 0048, generate a message including the filtering result and may transmit the message via transceiver 106 to another device being part of the mobile communication network, such as a base station, see also para. 0056-0057, the converted value corresponding to the F.sub.n obtained after higher layer filtering with a certain quantization and offset is reported to the base station {receiving, by the radio transmitter})

Although Kleinhenz disclose determine a derivative value of a metric; wherein the derivative value of the metric corresponds to  measurement snapshots obtained over a measurement period T and are averaged to obtain a current measurement value of the metric;

Kleinhenz however does not explicitly disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric,

Parkvall however disclose wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, the derivative value {trigger metrics} is above a certain rate. The condition can be one or more of: [1383] a1) comparison to one absolute value [1384] a2) comparison to multiple different relative values to a reference table according to position [1385] a3) comparison to values of other beams, or [1386] a4) degradation rate of the link beam quality / temporal a rate of change of the metric); report the derivative value (see para. 1387-1397, reporting the MRS measurement results to the network), and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric (see para. 1381-1386, there are different trigger metrics and different conditions, the metric to reflect beam quality is either RSRP or SINR, in this  case, 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the derivative value of the metric corresponds to temporal a rate of change of the metric; in response to determining that the derivative value is above a certain rate, report the derivative value; and in response to determining that the derivative value is below the certain rate, report an absolute value of the metric, as taught by Parkvall, in the system of Kleinhenz, so as to determine a reporting quality threshold for a parameter related to channel state information (CSI); performing a measurement for each of a plurality of beams from a first predetermined set of beams for evaluation; evaluating the measurement for each of the plurality of beams against the reporting quality threshold, see Parkvall paragraphs 0010-0014.
As per claim 21, the combination of Kleinhenz and Parkvall disclose the method according to claim 18.
Kleinhenz further disclose A computer program comprising code, wherein the code, when executed on processing resources, instructs said processing resources to perform a method according to claim 18 (see Fig.2, para. 0050, Microprocessor 201 controls the operation of the device 200 according to programs stored in memory 202. Microprocessor 201 is implemented as a single microprocessor or as multiple microprocessors, in the form of a general purpose or a special purpose microprocessor, or of one or more digital signal processors).
As per claim 22, the combination of Kleinhenz and Parkvall disclose the method according to claim 18. 
Kleinhenz further disclose A computer program product storing code, wherein the code, when executed on processing resources, instructs said processing resources to perform a  method  according to claim 18 (see Fig.2, para. 0050, Microprocessor 201 controls the operation of the device 200 according to programs stored in memory 202. Microprocessor 201 is implemented as a single microprocessor or as multiple microprocessors, in the form of a general purpose or a special purpose microprocessor, or of one or more digital signal processors).


Claims 2, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhenz (US Pub. No.:2012/0264476), in view of Parkvall (US Pub. No.:2017/0331670), and further in view of 3GPP714 (Filtering for beam level measurement; R2-1703714)).

As per claim 2, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.
The combination of Kleinhenz and Parkvall however does not explicitly disclose wherein the radio receiver and the radio transmitter are adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam.  
3GPP715 however disclose wherein the radio receiver and the radio transmitter are adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam (see Section 2, UE operation for NR connection management, the beamformed NR UE measure the channel quality of available beams, and switch the using beams / controlling the directive beam, to recover from failure, see also section 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a radio receiver  and/or a radio transmitter is adapted to communicate using a directive beam, wherein the derivative value is used in controlling the directive beam, as taught by 3GPP715, in the system of Kleinhenz and Parkvall, so as to 

As per claim 12, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 2.
The combination of Kleinhenz and Parkvall however does not explicitly disclose wherein controlling the directive beam includes one or more of controlling beam tracking, controlling beamforming configuration, and controlling beam refinement.  
3GPP715 however disclose wherein controlling the directive beam includes one or more controlling beam tracking, controlling beamforming configuration, and controlling beam refinement (see section 2UE operation for NR connection management, the beamformed NR UE measure the channel quality of available beams, and switch the using beams / controlling beam tracking, see also section 3).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein controlling the directive beam includes one or more controlling beam tracking, controlling beamforming configuration, and controlling beam refinement, as taught by 3GPP715, in the system of Kleinhenz and Parkvall, so as to enable UE measurement on different TRP Tx beams to support selection of TRP Tx beams/UE Rx beam(s), see 3GPP715, section 1.

As per claim 15, claim 15 is rejected the same way as claim 2.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhenz (US Pub. No.:2012/0264476), in view of Parkvall (US Pub. No.:2017/0331670), and further in view of Weng (US Pub. No.:2012/0115463).

As per claim 10, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

The combination of Kleinhenz and Parkvall however does not explicitly disclose wherein the reporting is periodic or triggered by a predetermined event;

Weng however disclose wherein the reporting is periodic or triggered by a predetermined event (see para. 0003, Measurements are reported from the mobile communications device to the base station. Measurements may be reported when predetermined criteria are met, such as a measurement value exceeding or falling below a predetermined threshold, when a predetermined condition is met by one or more measurements, or in response to a request by the base station for a report or a periodic report of one or more measurements). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reporting is periodic or triggered by a predetermined event, as taught by Weng, in the system of Kleinhenz and Parkvall, so as to improve the stability and accuracy of measurement reports helps to reduce bandwidth usage, avoid unnecessary actions such as handover negotiations or initiations, and trigger actions such as handover at the right time, resulting in improved network coverage, Weng, paragraph 5.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinhenz (US Pub. No.:2012/0264476), in view of Parkvall (US Pub. No.:2017/0331670), and further in view of John Wilson et al (US Pub. No.:2018/0287686).

As per claim 13, the combination of Kleinhenz and Parkvall disclose the radio receiver according to claim 1.

The combination of Kleinhenz and Parkvall however does not explicitly disclose wherein the radio receiver is adapted to be employed in Ultra-Reliable and Low Latency Communications. 

John Wilson however disclose a radio receiver wherein the radio receiver is adapted to be employed in Ultra-Reliable and Low Latency Communications (see Fig.1, para. 0040, 0041, the wireless communications system 100 support enhanced broadband communications, ultra-reliable (i.e., mission critical) communications, low latency communications. Also, communication links 125 shown in the wireless communications system 100 include uplink transmissions from a UE 115 to a base station 105, or downlink transmissions, from a base station 105 to a UE 115, see also para. 0005-0006). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a radio receiver wherein the radio receiver is adapted to be employed in Ultra-Reliable and Low Latency Communications, as taught by John Wilson, in the system of Kleinhenz, so as to provide an improved methods, systems, devices, or apparatuses that support overriding a beam monitoring pattern for control channel transmissions based on channel conditions between a user equipment (UE) and a base station, see John Wilson, paragraphs 5-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Nagaraja, US provisional 62/547674 (US Pub. No.:2019/0058532 – para. 67-71, 73, 130) – see para. 0023, 0071, The RLM configuration may include an RLM mode, which may indicate what reference signal types and thresholds to use in RLM. In a first RLM mode, UE 115-a determine a maximum signal quality of the first signal quality and the second signal quality, and, the maximum signal quality correspond to a block error rate (BLER)).
b. Cedergren (US Pub. No.:2016/0255548) – see para. 0063, 0071, the CQI may correspond to a signal to interference plus noise ratio (SINR) value at the WD 14a, 14b, for example in dB, or the received signal power at the WD14a, 14b may be used instead. The CQI may be estimated from e.g. WD the CQI values is averaged over time or frequency to reduce estimation variance).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469